     Case 2:18-cv-01794-JAD-CWH Document 4 Filed 10/10/18 Page 1 of 3



 1   HOLLEY, DRIGGS, WALCH, FINE,
     WRAY, PUZEY & THOMPSON
 2   MICHAEL R. AYERS, ESQ.
     800 S. Meadows Parkway, Suite 800
 3   Reno, Nevada 89521
     Telephone:   775/851-8700
 4   Facsimile:   775/851-7681
 5   Attorneys for Defendant NAVIENT SOLUTIONS, LLC
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA
 8   SYLVIA QUINN,                                       Case No. 2:18-cv-01794-JAD-CWH
 9                         Plaintiff,                    JOINT STIPULATION AND ORDER
10   v.                                                  EXTENDING DEADLINE FOR NAVIENT
                                                         SOLUTIONS, INC., TO FILE AN
11   NAVIENT SOLUTIONS, INC.,                            ANSWER OR OTHERWISE RESPOND
                                                         TO PLAINTIFF’S COMPLAINT
12                         Defendant.
13                                                                   (FIRST REQUEST)

14

15

16          Plaintiff SYLVIA QUINN (“Plaintiff”) and Defendant NAVIENT SOLUTIONS, LLC
17   f/k/a NAVIENT SOLUTIONS, INC. (“NSL”), by and through their respective counsel, stipulate
18   and agree to extend the deadline from September 11, 2018 to September 29, 2018, for Defendant
19   NSL to File an Answer or Otherwise Respond to Plaintiff’s Complaint (ECF No. 1.).
20          On September 17, 2018, Plaintiff filed her Complaint. The claims at issue necessitate
21   additional time for fact-finding. Further, NSL is in the process of acquiring and reviewing all
22   relevant documents so that it can meaningfully respond to the specific allegations contained in
23   Plaintiff’s Complaint. Moreover, undersigned counsel was just retained by NSL to defend it in this
24   action, and therefore requires additional time to investigate the allegations and claims asserted
25   against NSL. Plaintiff has no opposition to NSL’s request for an extension until September 29,
26   2018 to file an answer or otherwise respond to Plaintiff’s Complaint.
27

28
                                                     1
     Case 2:18-cv-01794-JAD-CWH Document 4 Filed 10/10/18 Page 2 of 3



 1          This is the first stipulation for extension of time for NSL to respond to Plaintiff’s Complaint

 2   and is being made in good faith and not for purposes of undue delay. No additional requests for

 3   extensions are contemplated.

 4          IT IS SO STIPULATED.

 5   Dated this 10th day of October 2018.

 6                                                 HOLLEY, DRIGGS, WALCH, FINE,
                                                   WRAY, PUZEY & THOMPSON
 7

 8                                                 /s/ Michael R. Ayers
                                                   JAMES W. PUZEY, ESQ.
 9                                                 MICHAEL R. AYERS, ESQ.
                                                   JOHN SAVAGE, ESQ.
10                                                 800 S. Meadows Parkway, Suite 800
                                                   Reno, Nevada 89521
11                                                 Attorneys for Defendant NAVIENT SOLUTIONS, LLC
12   Dated this 10th day of October 2018.
13                                                 HAINES & KRIEGER, LLC

14                                                 /s/ David H. Krieger
                                                   DAVID H. KRIEGER, ESQ.
15                                                 8985 S. Eastern Avenue, Suite 350
                                                   Henderson, NV 89123
16
                                                   Attorneys for Plaintiff
17
                                                  ORDER
18
            The Joint Stipulation for Extending Deadline for NSL to file an answer or otherwise
19
     respond up to and including October 29, 2018 is so ORDERED AND ADJUDGED.
20
            Dated this11th
                      ____ day of October, 2018.
21

22                                                 ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      2
     Case 2:18-cv-01794-JAD-CWH Document 4 Filed 10/10/18 Page 3 of 3



 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 10th day of October, 2018, I served a copy of the foregoing
 3
     STIPULATION AND ORDER EXTENDING DEADLINE FOR NAVIENT SOLUTIONS,
 4
     INC., TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S
 5
     COMPLAINT upon the party below via electronic service through the United States District
 6
     Court for the District of Nevada’s ECF system:
 7

 8   David H. Krieger, Esq.
     HAINES & KLRIEGER, LLC
 9   8985 S. Eastern Avenue, Suite 350
     Henderson, NV 89123
10   Attorney for Plaintiff
11

12
                                                By: /s/ SUSAN M. MATEJKO
13                                              An Employee of Holley Driggs Walch Fine Wray
                                                Puzey & Thompson
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
